PER CURIAM.
The amended petition seeking a belated appeal of the judgment and sentence rendered on September 15, 2015, in Santa Rosa County Circuit Court case number 2014-CF-001607, is granted. Upon issuance of mandate, a copy of this opinion shall be furnished to the clerk of the lower tribunal for treatment as a notice of appeal. The court notes that the lower tribunal has appointed the Office of the Public Defender to represent petitioner on appeal to this court.
THOMAS, BILBREY, and KELSEY, JJ., concur.